Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on May 11, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 3, 4, 13, and 14 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “generally” in claims 1, 9, 14, 15, and 16 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 7 requires in part, “…and the portion of each of the outer plurality of apertures (Applicant’s 320b; Figure 3) is disposed at a medial portion of a thickness of the faceplate (Applicant’s 246; Figure 2) and is disposed above the conical aperture profile.”. How can the “the outer plurality of apertures (Applicant’s 320b; Figure 3)” be disposed at a medial portion of the thickness? The Examiner cannot make a prior art rejection.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 15 requires in part, “…a length..”. However the length is not specified for a three-dimensional feature. Is the length a diameter, depth?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi; Soo Young et al. (US 20080302303 A1). Choi teaches a semiconductor processing chamber (100; Figure 1), comprising: a gasbox (112; Figure 1,16A; [0087]-Applicant’s 248; Figure 2); a substrate support (130; Figure 1); a blocker plate (1506; Figure 16A; [0087]-Applicant’s 244; Figure 2) positioned between the gasbox (112; Figure 1,16A; [0087]-Applicant’s 248; Figure 2) and the substrate support (130; Figure 1), wherein the blocker plate (1506; Figure 16A; [0087]-Applicant’s 244; Figure 2) defines a plurality of apertures (1604, 1606; Figure 16A) through the blocker plate (1506; Figure 16A; [0087]-Applicant’s 244; Figure 2); and a faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) positioned between the blocker plate (1506; Figure 16A; [0087]-Applicant’s 244; Figure 2) and the substrate support (130; Figure 1), wherein: the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) is characterized by a first surface (top of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) facing the blocker plate (1506; Figure 16A; [0087]-Applicant’s 244; Figure 2) and a second surface (bottom of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) opposite the first surface (top of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2); the second surface (bottom of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) and the substrate support (130; Figure 1) at least partially define a processing region (106; Figure 1) within the semiconductor processing chamber (100; Figure 1); the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) defines an inner plurality of apertures (zone 1 “chokes” of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3) through the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2); each of the inner plurality of apertures (zone 1 “chokes” of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3) comprises a generally cylindrical (zone 1 “chokes” of 1013, 1014; Figures 10A-10B) aperture profile; the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) defines an outer plurality of apertures (zone n>1 “chokes” of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3) through the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) that are positioned radially outward from the inner plurality of apertures (zone 1 “chokes” of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3); and each of the outer plurality of apertures (zone n>1 “chokes” of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3) comprises a conical (1015, 1016; Figures 10C-10D) aperture profile that extends through the second surface (bottom of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2), as claimed by claim 1
Choi further teaches:
The semiconductor processing chamber (100; Figure 1) of claim 1, wherein: each of the outer plurality of apertures (zone n>1 “chokes” of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3) has a diameter ([0083]-”hollow cathod cavities may increase in size...”) at the second surface (bottom of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) that is larger than a corresponding diameter ([0083]-”hollow cathod cavities may increase in size...”) of each of the inner plurality of apertures (zone 1 “chokes” of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3), as claimed by claim 2
The semiconductor processing chamber (100; Figure 1) of claim 1, wherein: each of the outer plurality of apertures (zone n>1 “chokes” of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3) further comprises an upper aperture profile (1007, Figure 10C; 1008; Figure 10D) that extends through the first surface (top of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2); and the upper aperture profile (1007, Figure 10C; 1008; Figure 10D) is characterized by a substantially cylindrical (zone 1 “chokes” of 1013, 1014; Figures 10A-10B) profile, as claimed by claim 4
The semiconductor processing chamber (100; Figure 1) of claim 4, wherein: each of the outer plurality of apertures (zone n>1 “chokes” of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3) further comprises a choke (1011, Figure 10C; 1012; Figure 10D) that extends between the upper aperture profile (1007, Figure 10C; 1008; Figure 10D) and the conical (1015, 1016; Figures 10C-10D) aperture profile, the choke (1011, Figure 10C; 1012; Figure 10D) having a smaller diameter than each of the upper aperture profile (1007, Figure 10C; 1008; Figure 10D) and the conical (1015, 1016; Figures 10C-10D) aperture profile, as claimed by claim 5
The semiconductor processing chamber (100; Figure 1) of claim 1, wherein: a portion (zone 1 +/- zone(s); Figure 13) of each of the inner plurality of apertures (zone 1 “chokes” of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3) and a portion (zone 1 +/- zone(s); Figure 13) of each of the outer plurality of apertures (zone n>1 “chokes” of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3) are characterized by a same diameter ([0083]-”hollow cathod cavities may increase in size...”), as claimed by claim 6
The semiconductor processing chamber (100; Figure 1) of claim 1, wherein: the outer plurality of apertures (zone n>1 “chokes” of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3) are arranged about the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) in a number of circumferentially arranged rows (Figure 13), as claimed by claim 8
A semiconductor processing chamber (100; Figure 1) faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2), comprising: a first surface (top of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) and a second surface (bottom of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) opposite the first surface (top of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2), wherein: the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) defines an inner plurality of apertures (zone 1 “chokes” of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3) through the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2); each of the inner plurality of apertures (zone 1 “chokes” of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3) comprises an aperture profile having a generally cylindrical (zone 1 “chokes” of 1013, 1014; Figures 10A-10B) section that extends through the second surface (bottom of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2); the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) defines an outer plurality of apertures (zone n>1 “chokes” of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3) through the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) that are positioned radially outward from the inner plurality of apertures (zone 1 “chokes” of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3); and each of the outer plurality of apertures (zone n>1 “chokes” of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3) comprises a conical (1015, 1016; Figures 10C-10D) aperture profile that extends through the second surface (bottom of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2), as claimed by claim 9
The semiconductor processing chamber (100; Figure 1) faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of claim 9, wherein: the inner plurality of apertures (zone 1 “chokes” of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3) are disposed in a central region of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2); and the outer plurality of apertures (zone n>1 “chokes” of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3) are disposed in an annular region (zone N; Figure 13) of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) that is radially outward from the central region of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2), as claimed by claim 10
The semiconductor processing chamber (100; Figure 1) faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of claim 9, wherein: the conical (1015, 1016; Figures 10C-10D) profile of each of the outer plurality of apertures (zone n>1 “chokes” of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3) transitions to a choke (1011, Figure 10C; 1012; Figure 10D) at a medial position of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) between the first surface (top of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) and the second surface (bottom of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2), as claimed by claim 12
The semiconductor processing chamber (100; Figure 1) faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of claim 12, wherein: the aperture profile of each of the outer plurality of apertures (zone n>1 “chokes” of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3) transitions from the choke (1011, Figure 10C; 1012; Figure 10D) to a substantially cylindrical profile (1007; Figure 10C; 1008; Figure 10D) extending to the first surface (top of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2), as claimed by claim 13
The semiconductor processing chamber (100; Figure 1) faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of claim 12, wherein: the generally cylindrical (zone 1 “chokes” of 1013, 1014; Figures 10A-10B) section of the aperture profile of each of the inner plurality of apertures (zone 1 “chokes” of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3) and the choke (1011, Figure 10C; 1012; Figure 10D) of each of the outer plurality of apertures (zone n>1 “chokes” of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3) have a substantially similar diameter ([0083]-”hollow cathod cavities may increase in size...”), as claimed by claim 14
The semiconductor processing chamber (100; Figure 1) faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of claim 9, wherein: the aperture profile of each of the inner plurality of apertures (zone 1 “chokes” of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3) comprises an additional cylindrical section (1005, 1006; Figures 10A-10B)  that extends through the first surface (top of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2); and the additional cylindrical section (1005, 1006; Figures 10A-10B)  has a greater diameter than the generally cylindrical (zone 1 “chokes” of 1013, 1014; Figures 10A-10B) section, as claimed by claim 16
The semiconductor processing chamber (100; Figure 1) faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of claim 9, wherein: an aperture density (“...fewer chokes...”; [0076]) of the inner plurality of apertures (zone 1 “chokes” of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3) is greater than an aperture density (“...fewer chokes...”; [0076]) of the outer plurality of apertures (zone n>1 “chokes” of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3), as claimed by claim 17
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi; Soo Young et al. (US 20080302303 A1) in view of Umotoy; Salvador et al. (US 6079356 A). Choi is discussed above. Choi further teaches optimization of aperture “shape, number, density, dimensions, distributions…” ([0039]), however, Choi does not teach:
The semiconductor processing chamber (100; Figure 1) of claim 1, wherein: a conductance of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) is substantially constant across all regions of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2), as claimed by claim 3
The semiconductor processing chamber (100; Figure 1) faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of claim 10, wherein: an inner edge of the annular region (zone N; Figure 13) is positioned at least 135 mm from a center of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2), as claimed by claim 11
The semiconductor processing chamber (100; Figure 1) faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of claim 17, wherein: the aperture density (“...fewer chokes...”; [0076]) of the inner plurality of apertures (zone 1 “chokes” of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3) is at least twice as great as the aperture density (“...fewer chokes...”; [0076]) of the outer plurality of apertures (zone n>1 “chokes” of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3), as claimed by claim 18
Umotoy also teaches a faceplate (120; Figure 1,5) with optimized aperture dimensions (column 9; lines 29-36) and distributions (column 9; lines 1-28).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Choi to optimize aperture “shape, number, density, dimensions, distributions…” as taught by Choi and Umotoy.
Motivation for Choi to optimize aperture “shape, number, density, dimensions, distributions…” as taught by Choi and Umotoy is for spatial flow control of precursor gases as taught by Choi ([0040]) and for thermal gradients as taught by Umotoy (column 5; lines 28-39).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents illustrate functional and structural similarities the claimed invention:
US 20060228490 A1
US 20030209323 A1
US 20210319981 A1
US 20060228496 A1
US 20080305246 A1
US 6024799 A
US 8074599 B2
US 8328939 B2 
US 8083853 B2
US 6050506 A
US 20080141941 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	
/Rudy Zervigon/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        
///
7. The semiconductor processing chamber (100; Figure 1) of claim 6, wherein: the portion (zone 1 +/- zone(s); Figure 13) of each of the inner plurality of apertures (zone 1 “chokes” of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3) extends through the second surface (bottom of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2); and the portion (zone 1 +/- zone(s); Figure 13) of each of the outer plurality of apertures (zone n>1 “chokes” of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3) is disposed at a medial portion of a thickness of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) and is disposed above the conical (1015, 1016; Figures 10C-10D) aperture profile.
15. The semiconductor processing chamber (100; Figure 1) faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of claim 14, wherein: the generally cylindrical (zone 1 “chokes” of 1013, 1014; Figures 10A-10B) section of the aperture profile of each of the inner plurality of apertures (zone 1 “chokes” of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3) has a length that is greater than a length of the choke (1011, Figure 10C; 1012; Figure 10D) of each of the outer plurality of apertures (zone n>1 “chokes” of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3).